          Case 1:21-cv-00470-JPO Document 3 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ASHUR TALIPOV,
                               Plaintiff,
                                                                    21-CV-470 (JPO)
                     -v-
                                                                         ORDER
 THOMAS DECKER, et al,
                               Defendants.


J. PAUL OETKEN, District Judge:

       At the request of the parties, this case is hereby transferred to the United States District

Court for the District of New Jersey. The seven-day period provided in Local Rule 83.1 is

waived, and the Clerk of Court is directed to effectuate the transfer forthwith.

       SO ORDERED.

Dated: February 11, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
